Citation Nr: 1613724	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In addition, the Board notes that six issues were addressed in the Statement of the Case (SOC) issued in March 2012; however, in his VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for erectile dysfunction, entitlement to service connection for hypertension, and entitlement to service connection for vision problems/cataracts are not before the Board.

Since his March 2012 SOC, the Veteran has submitted additional evidence in support of his appeal.  In his February 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, waived RO consideration of additional evidence submitted.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for heart disease and entitlement to service connection for peripheral neuropathy have been raised by the record in a February 2016 IHP, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his currently diagnosed diabetes mellitus, type II, developed as a result of his exposure to herbicides.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In support of his claim, the Veteran submitted a March 2010 statement from his private treating physician, who indicated that the Veteran had a "history of type 2 diabetes."  The Board finds that there is not sufficient medical evidence in the record that the Veteran has a current diagnosis for diabetes mellitus, type II.  The March 2010 private treating physician's statement does not confirm that the Veteran is being treated for diabetes mellitus, and the Veteran has not provided any other definitive evidence to establish a diagnosis for diabetes mellitus.  Therefore, the Board finds that a remand is required to provide the Veteran another opportunity to submit medical evidence of his diabetes mellitus, to include diagnosis, treatment, medication, and/or laboratory testing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send correspondence to the Veteran requesting that he submit medical evidence of his diabetes mellitus, to include diagnosis, treatment, medication, and/or laboratory testing.  

2.  After the above development has been completed, the AOJ should perform whatever additional development deemed necessary to adjudicate the service connection claim, to include affording the Veteran an examination.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




